Name: Commission Regulation (EEC) No 1072/89 of 25 April 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 4. 89 Official Journal of the European Communities No L 114/7 COMMISSION REGULATION (EEC) No 1072/89 of 25 April 1989 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1 577/8 l are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 28 April 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 April 1989 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. 0 OJ No L 355, 17. 12. 1987, p . 19 . No L 114/8 Official Journal of the European Communities 27. 4. 89 ANNEX Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ New potatoes Tomatoes Onions (other than sets) Garlic Leeks Cauliflowers Brussels sprouts White cabbages - and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers 33.05 116,45 32,50 170,08 33,95 24,64 44,76 38.06 190,43 63,95 62,13 35,98 19,69 1 87,80 51,47 1 438 5 067 1 414 7 400 1 484 1 063 1 931 1 659 8 286 2 782 2 703 1 568 857 3 820 2 239 267,57 942.68 263,1 1 1 376,77 275,54 194,92 355,63 308,56 1 541,55 517.69 502,99 291,0.5 159,44 710,72 416,65 68,68 241,99 67,54 353,43 70,85 50,89 92,23 79,12 395,73 132,89 129,12 74,89 40,93 182,45 106,96 232,89 820,48 229,00 I 198,30 241,09 171.59 312.60 269,72 I 341,72 450.58 437,78 252,83 138,77 618.59 362,68 5 870 20 681 5 772 30 205 5 907 4 055 7 362 6 651 33 820 11 357 11 035 6 361 3 49 « 15 592 9 141 25,76 90,76 25,33 132,55 26,53 19,14 34,82 29,67 148,42 49,84 48,42 28,07 15,35 68,42 40,11 50 458 177 766 49 616 259 626 51 655 37482 68 116 58 324 290 700 97 625 94 851 54 951 30 068 134 026 78 578 77,53 273,17 76,24 398,96 79,99 57,16 103.74 89,33 446,71 150,01 145.75 84,47 46,20 205,95 120,75 21,65 76,29 21,29 111,42 21,70 17,15 31,19 24,62 124,76 41.89 40,70 23,52 12.90 57,51 33,72 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 2.50 2.60 2.60.1 0701 90 51 0701 90 59 0702 00 10 0702 00 90 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 ex 0704 10 90 0704 20 00 0704 90 10 ex 0704 90 90 ex 0704 90 90 0705 11 10 0705 1 1 90 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 11 0707 00 19 0708 10 10 0708 10 90 0708 20 10 0708 20 90 ex 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 00 ex 0802 40 00 ex 0803 00 10 ex 0804 30 00 ex 0804 40 10 ex 0804 40 90 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 Peas (Pisum sativum) Beans (Vigna spp., Phaseolus spp.) Broad beans Globe artichokes 166,01 134,68 36,35 63,46 7 223 5 860 1 581 2 761 1 343,84 1 090,25 294,28 513,74 344,97 279,88 75,54 131,88 1 169,64 948,93 256.13 447.14 29 482 23 919 6 456 11 271 129,38 104,97 28,33 49,46 253 416 205 596 55 494 . 96 880 389,42 315,93 85,27 148,87 108,75 88,23 23,81 41,57 Asparagus :  green  other Aubergines (egg-plants) Celery stalks and leaves Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole fresh Chestnuts (Castanea spp.), fresh 242,71 252,10 96,73 51,61 660,65 149,73 22,39 50,95 81,99 71,58 10560 10 969 4 208 2 245 28 685 6 514 976 2 217 3 573 3 124 1 964,75 2 040,73 783,04 417,78 5 250,36 1 212,06 182,01 412,50 658,40 577,39 504,37 523,87 201,01 107,24 1 368,47 311,14 46,65 105,89 170,36 149,21 1 710,06 1 776,19 681,53 363,62 4 657,88 1 054,94 157,86 359,02 582,01 508,93 43 104 44 771 17 179 9 165 110 953 26 591 3 933 9 049 14 177 12 383 189,16 196,48 75,39 40,22 510,76 116,69 17,46 39,71 63,82 55,77 370 505 384 832 147 662 78 784 1 022 231 228 566 34 299 77 787 125 542 109 540 569.35 591.36 226,91 121,06 1 542,93 351,23 52,61 119,53 192,34 168,40 159,01 165,15 63.37 33,81 437,30 98,09 14,50 33.38 53,17 45,76 Bananas (other than plan ­ tains), fresh Pineapples, fresh Avocados, fresh Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi ­ sanguines 53,24 46,19 172,31 175,53 44,87 2 316 2 010 7 497 7 637 1 952 430,99 373,96 1 394,86 1 420,92 363,27 1 10,64 95,99 358,07 364,76 93,25 375,12 325,48 1 214,05 1 236,73 316,18 9 455 8 204 30 602 31 173 7 969 41,49 36,00 134,29 136,80 34,97 81 275 70 520 263 037 267 951 68 504 124,89 108,36 404,20 411,75 105,26 34,88 30,26 112,88 114,99 29,40 27. 4. 89 Official Journal of the European Communities No L 114/9 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 41,09 1 788 332,69 85,40 289,56 7 298 32,03 62 738 96,40 26,92 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others 34,40 1 496 278,48 71,48 242,38 6 109 26,81 52 515 80,70 22,53 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 42,11 1 832 340,87 87,50 296,68 7 478 32,82 64 281 98,77 27,58 2.70.2 ex 0805 20 30 Monreales and Satsumas 42,95 1 868 347,68 89,25 302,61 7 627 33,47 65 564 100,75 28,13 2.70.3 ex 0805 20 50 Mandarins and Wilkings 65,85 2 865 533,04 136,83 463,94 11 694 51,32 100 519 154,46 43,13 2.70.4 ex 0805 20 70  Tangerines and others 48,48 2109 392,51 100,76 341,63 8 611 37,79 74 018 113,74 31,76 ex 0805 20 90 I \ \ \ I I 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 36,49 1 587 295,39 75,83 257,10 6 480 28,44 55704 85,60 23,90 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 150,35 6 542 1 217,09 312,44 1 059,32 26 702 117,18 229 515 352,69 98,50 2.90 \ Grapefruit, fresh : lill[] ||\ I \ \ 2.90.1 ex 0805 40 00  white 38,34 1 668 310,42 79,68 270,18 6810 29,88 58 538 89,95 25,12 2.90.2 ex 0805 40 00  pink 52,91 2 302 428,34 109,95 372,81 9 397 41,24 80 775 124,12 34,66 2.100 0806 10 11 Table grapes 103,62 4 508 838,85 215,34 730,1 1 18 403 80,76 158 186 243,08 67,88 l 0806 10 15 IlIIIlIlIlllIIIIIl 0806 10 19llllIIIl IlllllIIIl 2.110 0807 10 10 Water-melons 62,07 2 700 502,49 128,99 437,36 11 024 48,38 94 758 145,61 40,66 2.120 Melons (other than water ­ melons) |1|| I \ 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 75,47 3 284 610,98 156,84 531,78 13 404 58,82 115217 177,05 49,44 2.120.2 ex 0807 10 90  Other 191,03 8 311 1 546,36 396,96 1 345,91 33 925 148,88 291 607 448,10 125,14 2.130 0808 10 91 Apples 58,76 2 557 475,72 122,12 414,05 10 436 45,80 89 710 137,85 38,50 0808 10 93 llIIIIII IIll\ \ 0808 10 99 IIII\ I \ llII 2.140 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 Pears (other than the Nashi variety (Pyrus Pyrifolia)) 73,10 3 180 591,77 151,91 515,06 12 983 56,97 111 595 171,48 47,89 2.150 0809 10 00 Apricots 163,41 7 144 1 325,90 340,93 1 160,13 28 426 127,69 248 566 384,95 104,46 2.160 0809 20 10 0809 20 90 Cherries 142,33 6 213 1 148,11 296,70 1 01 1,97 24 623 110,90 217 814 334,85 90,99 2.170 ex 0809 30 00 Peaches 84,99 3 704 687,46 176,89 597,19 15024 66,31 129 794 199,52 55,56 2.180 ex 0809 30 00 Nectarines 89,38 3 895 722,99 186,03 628,06 15 801 69,74 136 503 209,84 58,43 2.190 0809 40 11 0809 40 19 Plums 155,70 6 774 1 260,36 323,54 1 096,98 27 651 121,34 237 674 365,23 102,00 2.200 0810 10 10 0810 10 90 Strawberries 153,05 6 659 1 238,90 318,03 1 078,30 27180 1 19,28 233 627 359,01 100,26 2.210 0810 40 30 Fruit of the species Vacci ­ nium myrtillus 193,15 8 445 1 567,23 402,98 1 371,28 33 600 150,93 293 809 455,01 123,48 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.) 175,42 7 632 1 420,00 364,52 1 235,92 31 153 136,71 267 777 411,49 114,92 2.230 ex 0810 90 90 Pomegranates 64,94 2 834 523,88 135,38 461,76 11 235 50,60 99 388 152,79 41,52 2.240 ex 0810 90 90 Khakis 221,83 9 652 1 795,70 460,97 1 562,92 39 396 172,89 338 626 520,36 145,32 2.250 ex 0810 90 90 Lychees 294,55 12 846 2 393,61 613,51 2 076,13 51 732 229,68 451 069 691,99 190,71